Norton J.
What acts done upon land will constitute such a possession as will enable a party to maintain an action of ejectment against one afterwards entering, may depend upon the intent with which such acts were done, to be gathered from the acts themselves and other surrounding circumstances.
To maintain an averment that the plaintiff was the owner and entitled to the possession of the premises in question in January, 1859, he proved that another person, under whom he claimed, had, more than three years before that date, built a brush fence from two to three feet high, and having one or two gaps in it, around the premises. I think it cannot be said that, in the absence of any other proof, it was error in the Court to hold that the proof did not sustain the averment, and, in consequence, to nonsuit the plaintiff.